
	

113 HR 4422 IH: Veterans’ Job Corps Act
U.S. House of Representatives
2014-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4422
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2014
			Mr. Braley of Iowa introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To authorize the President to establish the Veterans’ Job Corps as a means of providing gainful
			 employment to unemployed veterans and widows of veterans through the
			 performance of useful public works, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Veterans’ Job Corps Act.
		2.Establishment and operation of Veterans' Job Corps
			(a)Establishment and purposeIn order to provide employment opportunities to veterans and widows and to provide for the
			 restoration of depleted natural resources in the United States and the
			 advancement of an orderly program of useful public works, the President
			 may establish and operate a Veterans' Job Corps to employ veterans and
			 widows who are otherwise unemployed, in the construction, maintenance, and
			 carrying on of works of a public nature in connection with—
				(1)the forestation of lands belonging to the United States or a State;
				(2)the prevention of forest fires, floods, and soil erosion;
				(3)public safety;
				(4)plant pest and disease control;
				(5)the construction, maintenance, or repair of paths, trails, and fire-lanes in units of the National
			 Park System, public lands, and other lands under the jurisdiction of the
			 Secretary of the Interior and units of the National Forest System; and
				(6)such other work on Federal or State land incidental to or necessary in connection with any projects
			 of the character enumerated in paragraphs (1) through (5) that the
			 President determines to be desirable.
				(b)Role of Federal agenciesTo operate the Veterans' Job Corps, the President may use existing Federal departments and
			 agencies, including the Department of the Interior, the Department of
			 Agriculture, and the Department of Veterans Affairs.
			(c)Inclusion of other landsThe President may extend the activities of the Veterans' Job Corps to lands owned by a political
			 subdivision of a State and lands in private ownership for the purpose of
			 conducting such kinds of cooperation work authorized by law in preventing
			 and controlling forest fires and the attacks of forest tree pests and
			 diseases and such work as is necessary and in the public interest to
			 control floods.
			(d)Contract authorityThe President may enter into such contracts or agreements that may be necessary to carry out this
			 Act.
			(e)Acquisition of real propertyThe President, or the head of any department or agency authorized by the President to construct any
			 project or to carry on any public works under this Act, may acquire real
			 property for such project or public work by purchase, donation, or
			 otherwise.
			3.Administration of Veterans' Job Corps
			(a)Employment preferenceThe President shall employ individuals in the Veterans' Job Corps in the following order of
			 preference:
				(1)Unemployed veterans.
				(2)Widows who, immediately before employment in the Veterans' Job Corps, are eligible for unemployment
			 compensation payable under any State law or Federal unemployment
			 compensation law, including any additional compensation or extended
			 compensation under such laws.
				(b)Housing and care of employeesThe President may provide housing for individuals employed in the Veterans' Job Corps and furnish
			 them with such subsistence, clothing, medical attendance and
			 hospitalization, and cash allowance, as may be necessary, during the
			 period they are so employed.
			(c)TransportationThe President may provide for the transportation of individuals employed in the Veterans' Job Corps
			 to and from the places of employment.
			(d)ExclusionThe following individuals may not be employed under the provisions of this Act:
				(1)An individual convicted of a felony.
				(2)A veteran who was discharged from the Armed Forces under dishonorable conditions.
				4.Use of funds
			(a)Use of unobligated funds appropriated for public works
				(1)Use of existing fundsIn addition to any amounts appropriated to carry out this Act, the President may use any moneys
			 previously appropriated for public works and unobligated as of the date of
			 the enactment of this Act to establish and operate a Veterans' Job Corps
			 under this Act.
				(2)Use to relieve unemploymentNot less than 75 percent of the funds used pursuant to paragraph (1) shall be used to provide for
			 the employment of individuals under this Act.
				(b)Duration of availabilityAmounts appropriated to carry out this Act or made available under subsection (b) shall remain
			 available until expended.
			5.DefinitionsIn this Act:
			(1)The term veteran has the meaning given that term in section 101(2) of title 38, United States Code.
			(2)The term widow—
				(A)means the spouse of a veteran who has not remarried after the death of such veteran; and
				(B)includes widowers.
				6.TerminationThe authority of the President to establish and operate a Veterans' Job Corps under this Act
			 expires on September 30, 2024.
		
